Citation Nr: 1341240	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected adenocarcinoma of the prostate (prostate cancer).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at a December 2011 hearing at the RO.  A transcript of the hearing has been associated with his claims file.  This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Both files have been considered.

In November 2012 and July 2013, the Board remanded this issue for further development and consideration.  The case is now ready for adjudication. 


FINDINGS OF FACT

A current low back disability was not proximately caused or worsened by the service-connected prostate cancer; the low back disability is not the result of disease or injury during active service; and arthritis was not shown in service or to a compensable degree within one year after separation from service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include as secondary to prostate cancer, have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a current low back disability, with associated nerve impairment and numbness in the right lower extremity was caused or aggravated by his service-connected prostate cancer.

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA must provide notice and assistance to substantiate a claim for benefits after receipt of a substantially complete application.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was provided adequate notice in an August 2009 letter prior to the initial adjudication.  He was advised how to substantiate all five elements of his service connection claim, including on a secondary basis, as well as who was responsible for providing which types of evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Additionally, the December 2011 Board hearing focused on the elements necessary to substantiate the Veteran's claim.  The undersigned asked questions to obtain pertinent evidence and suggest missing evidence, including whether there were any medical opinions linking the Veteran's low back disability to his prostate cancer.  The Veteran and his representative also demonstrated actual knowledge of the required elements via questioning and testimony.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  The Veteran has had ample opportunity to participate in the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Adequate notice was provided.  

The duty to assist was also satisfied, including completion of actions directed in the prior remands.  All pertinent service records and identified post-service treatment records were obtained, including VA and private treatment records dated from 2009 forward.  The Veteran did not provide a release for his records concerning prostate cancer treatment, but his physician provided a summary in May 2009.  As directed in a prior remand, in December 2012, VA requested the Veteran to identify and provide any outstanding non-VA treatment records, or provide the necessary authorization for VA to obtain the records.  As he did not authorize VA to obtain any further records, VA satisfied its duty to assist in this regard.  

Additionally, the Veteran was afforded VA examinations in November 2009 and in September 2013 to determine the nature and etiology of his claimed low back disorder.  The Board also requested opinions from a specialist with the Veterans Health Administration (VHA) in May and August 2012.  See 38 C.F.R. § 20.901(a).  There is no argument or indication that a further examination or opinion is necessary.  The most recent examiner conducted a thorough evaluation, considered all pertinent evidence, and responded to all questions with a well reasoned rationale.  

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Certain chronic diseases, including arthritis, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Further, under C.F.R. § 3.303(b), the nexus element may be shown by medical or lay evidence where there is competent evidence of continuity of symptomatology for a chronic disease listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury; except that VA will not concede aggravation unless there is medical evidence created prior to the aggravation or at any point between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation. 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

VA and private treatment records during the appeal reflect complaints of low back pain beginning in approximately 2001, with diagnoses of lumbar stenosis, degenerative disc disease, and status post back surgery with laminectomy, discectomy, and fusion in September 2011.  This is generally consistent with the Veteran's reports during the VA examinations concerning his low back.  

During the December 2011 Board hearing, the Veteran testified that he was diagnosed with prostate cancer in 2001 and received treatment via external radiation and radiation seed implant in 2003.  He denied any back or leg problems prior to that time.  The Veteran stated that his doctor told him during his external radiation treatment that he was starting to get weak because of the treatment, and he began having back problems after the seed implant treatment.  The Veteran testified that he told his oncologist about his back problems, and that provider told him that his prostate specific antigen (PSA) levels were high but there was nothing on the CT scan and MRI, although they may have missed something.  The Veteran referred to an opinion from his private chiropractor indicating that his back problems are related to his prostate cancer.  He stated that his chiropractor told them if something happens to the prostate, it affects the nerves running through the L4 and L5 discs, which affect the back by trying to compensate for the prostate problem.  

In a November 2011 letter, the Veteran's private chiropractor, Dr. Ferrell, stated that it was common knowledge that every organ in the body has nerve innervations originating in the central nervous system (CNS), and the peripheral nerves from the spine to the organ are afferent and efferent.  He stated that, therefore, it was "feasible to see" how disease of an organ can cause problems in the area of the spine from which the nerve originates.  Based on these statements, Dr. Ferrell concluded that the Veteran's low back problems are related to his prostate cancer.  

During a November 2009 VA examination, the Veteran reported low back pain beginning from 2000 to 2003, coinciding with the time of his diagnosis with prostate cancer.  He indicated that his private oncologist told him in October 2009 that his back pain may be related to his prostate cancer, although no diagnostic studies for the back were conducted at that time.  The VA examiner noted that, when the Veteran was initially diagnosed with prostate cancer, he underwent a cancer survey and no metastasis was found. 

 Further, no metastasis was found three years prior to the examination, or in 2006, when his PSA level rose.  He was treated with external radiation beam therapy and brachytherapy from August to October 2002.  The Veteran admitted that no provider had told him he has cancer in the back.  The VA examiner noted that, in March 2008, the Veteran was seen by a VA neurosurgeon and was found to have spinal stenosis due to arthritis.  An October 2009 CT scan of the lumbar spine showed some progression in narrowing of the disc spaces and neural foramina when compared to the prior MRI.  Similarly, x-rays of the lumbar spine in November 2009 showed lumbar spondylitic changes.  

This VA examiner opined that the Veteran's low back disorder was not caused by or a result of his prostate cancer because there was no evidence of bone metastasis or lytic lesions indicative of cancer metastasis in the October 2009 MRI and November 2009 x-rays.  The examiner stated that there were also no statements by treating providers that the Veteran had metastatic bone cancer related to his prostate cancer.  This VA examiner's summary of the Veteran's medical history is consistent with the Board's review of the available medical records.

The VHA expert opinion was provided by A VA Chief of Urology.  He also opined that there was no relationship between the Veteran's service-connected prostate cancer and his low back disorder.  In May 2012, this specialist noted the Veteran had a risk for metastatic prostate cancer, and that cancer can frequently spread to the vertebrae.  The specialist stated, however, that there was no evidence that this had occurred in the Veteran's case.  Rather, the Veteran had documented back pain with degenerative spondylosis with narrowing of the neural foramina.  The specialist stated that this explained the Veteran's back pain, which had "nothing to do with his prostate cancer."  

The specialist further stated that it was "not likely" that the Veteran's prostate cancer was related to his back pain, or that the prostate cancer had aggravated the back pain, although he noted that it could aggravate the Veteran's pain at a later date.  In summary, the specialist stated that the Veteran's "prostate cancer and treatment thereof could not have affected his lower back in any way" at that point.  The specialist considered the assertions by Dr. Ferrell, and stated that the chiropractor's statements were true but were so vague that they had nothing to do with the Veteran's case and were not based on science as it pertains to the Veteran's case.   

In an August 2012 addendum, the VHA specialist reiterated his prior statements.  He further stated that the only way the Veteran could have back problems from his prostate cancer would be if there were metastases to his lower vertebrae, and there was no evidence of that in this case.  The specialist again opined that it is not likely that the Veteran's prostate cancer was related to or had aggravated his low back disability, and he stated that most urologists would agree with this opinion. 

The Veteran was afforded another VA examination in September 2013 to determine the current status and etiology of his low back disability.  The examiner noted the current diagnoses of lumbar stenosis, degenerative disc disease, and status post back surgery with laminectomy, discectomy, and fusion in September 2011.  The Veteran again reported that his back pain started after his diagnosis of prostate cancer in 2001 and treatment with radiation seed implants and external beam radiation.  

This VA examiner opined that the Veteran's current low back disorders were less likely than not caused in whole or in part by his service-connected prostate cancer, and they were also less likely than not aggravated by the prostate cancer.  For both of these opinions, the examiner reasoned that there was no evidence of bone metastasis of any type at any time, and especially in the lumbar regions, based on bone evaluations.  The examiner noted that the Veteran's had increased PSA in the past, but that had returned to normal.  Additionally, the examiner found that x-rays and the September 2011 surgery showed lumbar spine pathology that was related to degenerative disease, without relationship to any prostate cancer disease.  

With regard to aggravation, the examiner reiterated that there was no evidence that the Veteran's prostate cancer was in any way related to his current back problems.  The examiner stated that the Veteran had severe back problems that were degenerative in nature and not related to prostate cancer.  The examiner also indicated that the conclusions by others that prostate cancer had caused or aggravated the low back disorder did not appear to be based on all available facts.  

The examiner stated that, although the Veteran was convinced that his prostate cancer had caused his back pain, the evidence did not support that assertion even with consideration of the reports suggesting that there may be some relationship between prostate cancer and back pain.  In particular, the examiner stated that the medical opinions from the VHA urologist indicated that prostate cancer "could" cause low back pain, but did not say that this had happened in the Veteran's case.

Finally, the examiner opined that the Veteran's current low back disability was less likely than not due to service, or had its onset during service or within one year after his discharge from service.  The examiner reasoned that the Veteran served from August 1963 to August 1967, and he dated his back pain to 2001.  

Although the September 2013 VA examiner did not specifically comment on the November 2011 private chiropractor's opinion, the VHA urologist explicitly rejected the private chiropractor's opinion and gave supported reasoning in 2012.  Further, the opinions and reasoning of the VHA urologist and the September 2013 examiner are consistent with each other, as well as with the other medical evidence concerning the Veteran's symptoms and diagnostic studies for low back disability.  

The Veteran is competent to report his observable symptoms and history, including what providers told him about his low back disability, and such reports must be considered with his claim.  See Jandreau, 492 F.3d at 1377.  Nevertheless, he is not competent to offer an opinion his back disability was caused or aggravated by prostate cancer, because he has no medical expertise.  Rather, the complex nature of prostate cancer and the orthopedic and neurologic systems involved with his low back require medical expertise, training, or experience to offer such an opinion.  Id.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran's chiropractor, Dr. Ferrell, has some degree of medical expertise; however, there is no indication that he has specialized training in oncology or the effects of cancer or the prostate gland in particular.  Further, the reasoning for his opinion was vague and used the word "feasible," and is phrased in terms that are far from definitive.  Cf. Bostain v. West, 11 Vet. App. 124, 127 (1998) (stating that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Dr. Ferrell's opinion also does not reflect consideration of other medical records or the particular circumstances in the Veteran's case, including a lack of bony metastases.  Indeed, the VHA chief urologist indicated in May 2012 that Dr. Ferrell's statements were vague and had no scientific support or relevance to the Veteran's case.  

In contrast, the VHA urologist and VA examiners have more specialized training concerning the possible effects of prostate cancer.  Further, the Veteran indicated during the Board hearing that his treating oncologist had told him that there was no evidence to link his prostate cancer to his low back disorder based on the MRI and CT scans at that time, although the provider indicated that they might have missed something.  This is consistent with the opinions by the VHA urologist and the VA examiners, as summarized above, that there was no evidence of bony metastases in the vertebrae to show any causation or aggravation of the Veteran's low back disability by his prostate cancer.  In sum, the opinions provided by the VHA urologist and the two VA examiners are definitive, based on the record and supported by reasons based on that record.  They are more probative and persuasive and outweigh the chiropractor's opinion, as they contain detailed reasoning based on medical expertise and the particular facts of the Veteran's case.  Therefore, the evidence does not establish a link between the Veteran's low back disability and his prostate cancer, based on either causation or aggravation.

The Board has also considered whether service connection is warranted as directly related to service, to include under presumptive provisions concerning chronic disability due to the Veteran's diagnosis of degenerative joint disease (or arthritis) of the low back.  The Veteran has consistently reported, however, that his low back symptoms began in 2001 or 2003, many years after service.  There is no indication of a low back diagnosis or symptoms during service or within one year after discharge.  In other words, there was not continuity of symptomatology of arthritis or other chronic disability.  Therefore, service connection may not be granted on this basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, 708 F.3d 1331.  

The most probative evidence reflects that the Veteran's low back disability was not caused or aggravated by his service-connected prostate cancer.  There is no direct link to disease or injury during service, and there was no arthritis or low back symptomatology within one year after service.  As such, the preponderance of the evidence is against service connection for a low back disability, to include as secondary to the service-connected prostate cancer.  The benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


